Citation Nr: 1801844	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-05 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as secondary to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Joseph Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his Wife


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1961 to October 1963, to include service at Camp Lejeune.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The claim was previously before the Board in November 2014, at which time it was remanded for further development, and in September 2015, at which time the appeal was denied.  The Veteran subsequently appealed the decision to the Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2016 Joint Motion for Remand, the Court vacated the Board's decision and a remand was granted.  

In October 2013, the Veteran and his wife testified at a hearing at the RO before a Decision Review Officer.  In September 2014, they testified at a hearing at the RO before the undersigned Veterans' Law Judge.  Transcripts of both hearings have been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012). 


FINDINGS OF FACT

1.  The Veteran was stationed at Camp Lejeune, North Carolina, for approximately 18 months between 1962 and 1963.

2.  The Veteran currently has Parkinson's disease



CONCLUSION OF LAW

The Veteran Parkinson's disease is presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017); 82 Fed. Reg. 4173 (Jan. 13, 2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In the instant case, the Veteran is seeking service connection for Parkinson's disease, which he believes may be related to his exposure to contaminated water while stationed at Camp Lejeune. 

At the outset, the Board notes that the evidence establishes that the Veteran was first diagnosed as having Parkinson's disease in 2002.  With regard to the Veteran's specific theory of entitlement, the Veteran's service personnel records establish that he was stationed at Camp Lejeune during service for approximately 18 months between 1962 and 1963.  

Notably, VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs), which chemicals were primarily "perchloroethylene [(PCE)], trichloroethylene [(TCE)], benzene, and vinyl chloride."  78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013).  78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013); see Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011); VBA Training Letter 11-03 (Revised) (November 29, 2011) (rescinded due to its incorporation into the M21-1 as part of the "Live Manual" project). 

In September 2016, based on the conclusions of scientific authorities, VA published a proposed regulation to establish a presumption of service connection for certain diseases associated with exposure to contaminated water at Camp Lejeune.  See Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 81 Fed. Reg. 62419 (Sept. 9, 2016).

In January 2017, VA published the final rule amending 38 C.F.R. §§ 3.307 and 3.309 relating to presumptive service and adding eight diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  See Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4173 (Jan. 13, 2017).  This final rule establishes presumptive service connection for veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of the following eight diseases: adult leukemia, aplastic anemia/myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin lymphoma, and Parkinson's disease.  82 Fed. Reg. at 4184-85.  The final rule became effective March 14, 2017, and the amended provisions of 38 C.F.R. §§ 3.307 and 3.309 are applicable to claims received by VA on or after March 14, 2017, and claims pending before VA on that date. 

Accordingly, the law now provides that in addition to the general rules pertaining to establishing service connection set forth above, there are certain diseases, to include Parkinson's disease, that are presumed associated with exposure to "contaminants in the water supply at Camp Lejeune," if the requirements of 38 C.F.R. § 3.307(a)(7) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  82 Fed. Reg. at 4184-85.  Specifically, amended regulation 38 C.F.R. 3.307(a)(7) requires no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, and that a disease listed in 38 C.F.R. § 3.309(f) shall have become manifest to a degree of 10 percent or more at any time after service.  Id.

As noted above, the Veteran's service personnel records establish that he was stationed at Camp Lejeune during service for approximately 18 months between 1962 and 1963.  As he served for at least 30 days during the requisite time period, in-service exposure to PCE, TCE, benzene, and vinyl chloride is presumed.  38 C.F.R. 3.307, 3.309. 

Furthermore, Parkinson's disease is generally evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8004, which pertains to "paralysis agitans," otherwise known as Parkinson's disease, see Dorland's Illustrated Medical Dictionary 972 (26th ed. 1990).  The only rating available for paralysis agitans under Diagnostic Code 8004 is 30 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8004 (2017).  

The medical evidence establishes a diagnosis of Parkinson's disease and the Veteran's private family physician and neurologist have consistently characterized his disability as moderately advanced, manifested by mild to moderate balance impairment, bradykinesia, loss of automatic movements, speech changes, tremor, rigidity and stiffness, sleep disturbance, constipation, and stooped posture.  Thus, the Board is satisfied that the Veteran's Parkinson's disease is shown to have become manifest to a degree of at least 10 percent.

Accordingly, because the Veteran's claim for service connection for Parkinson's disease was pending before VA as of March 14, 2017, the effective date of the amended provisions of 38 C.F.R. §§ 3.307 and 3.309, he is entitled to service connection for such on a presumptive basis, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 82 Fed. Reg. at 4184-85.  Specifically, 38 C.F.R. § 3.307(d) provides that the presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d); see 38 U.S.C. § 1113 (2017).  "Evidence which may be considered in rebuttal of service incurrence of a disease listed in § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease."  38 C.F.R. § 3.307(d).  "The expression 'affirmative evidence to the contrary' will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service."  Id. 

In the instant case, several VA medical opinions were obtained regarding a nexus between the Veteran's Camp Lejeune service and his current disability.  A May 2013 VA opinion found that current evidence for occupational risk factors for Parkinson's disease had several weaknesses, such as small study sample sizes and restricted scope.  She concluded that the current available evidence was insufficient for an association between Parkinson's disease and solvents.   An addendum opinion was obtained in November 2013 which concurred with the May 2013 findings and determined that available medical evidence linking Parkinson's disease with the toxic exposures confirmed at Camp Lejeune was inconclusive and therefore a direct causal relationship was not established.  Another VA opinion was obtained in March 2015 which stated that the majority of the studies involving exposure to organic solvents, including but not limited to TCE and PCE, did not support an association between exposure to contaminated water at Camp Lejeune and the development of Parkinson's disease.  Finally, a Veteran's Health Administration (VHA) opinion was obtained in November 2016 which determined that based on the majority of available studies, the weight of medical evidence did not support a connection between the Veteran's Parkinson's disease and his Camp Lejeune exposure.  

Notably, as discussed when VA proposed the creation of a presumption of service connection for certain conditions associated with exposure to contaminated water at Camp Lejeune, based on "four published scientific analyses that address solvent exposure that had not been available during the NAS [(National Academy of Sciences)] 2009 study, the IOM [(Institute of Medicine)] committee concluded that 'Parkinson's disease is a neurobehavioral effect that may have resulted from consumption of contaminated drinking water at Camp Lejeune.'"  81 Fed. Reg. at 62421.

Given that each VA and VHA opinion was based entirely upon the studies available at the time, and given the additional studies conducted and VA's ultimate conclusion that scientific evidence demonstrates a likely association between exposure to contaminants in the water at Camp Lejeune and the development of Parkinson's disease, the Board cannot conclude that the VA and VHA opinions constitute "affirmative evidence to the contrary" sufficient to rebut the presumption of service connection in this case.  See 38 C.F.R. § 3.307(d).

Accordingly, as VA has amended 38 C.F.R. §§ 3.307 and 3.309 to establish a presumption of service connection for certain diseases associated with exposure to contaminants in the water supply at Camp Lejeune, and has included Parkinson's disease as one such disease, the Board finds that under the newly amended regulations, the Veteran is entitled to service connection for Parkinson's disease on a presumptive basis as due to such exposure.  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(7); 3.309(f); 82 Fed. Reg. 4184.

ORDER

Service connection for Parkinson's disease is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


